OPINION
This case, and the attempted appeal and the motion to dismiss same, is, in all respects, similar, and a companion case, to case No. 3514 (65 Nev. 128, 189 P.2d 338), entitled, "In the matter of the application of Daniel Sullivan for a writ of habeas corpus," which has this day been decided, and the opinion filed, and in which the questions involved have been fully discussed. Reference is made to that opinion for our determination of the similar questions involved in this appeal. Our determination and decision as to this attempted appeal must necessarily be the same as in case No. 3514. It follows that the motion of respondent, Lincoln Fitzgerald, to dismiss the appeal in the instant case should be granted. It is ordered, therefore, that this appeal be, and the same is hereby dismissed.
EATHER, C.J., and BADT, J., concur. *Page 158